pean a2rt2/n9 | in TXSD Page 1 of 2

 

Case 1:20-cr-00002 Document 1
0 United States District Court
WY Southern District of Texas
C FILED
AO 91 (Rev. 11/11) Criminal Complaint Felin Y
DET TY 2075

UNITED STATES DISTRICT COURT

for the David J. Bradley, Clerk of Court

Southern District of Texas

 

 

 

United States of America )
Vv. )
Jose Luis GALLEGOS CaseNo. (h-/A WIT Ig & 7
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 11, 2019 in the county of Cameron in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description

21 United States Code 841 and 846 Knowingly and intentionally possess with intent to distribute approximately
172.75 kilograms of marijuana, a Schedule 1, Title 1, of the Controlled
Substance Act. Furthermore, the defendant did knowingly and intentionally
conspire and agree with known and unknown persons to unlawfully with
intent to distribute approximately 172.75 kilograms of marijuana, a Schedule
1, Title 1, of the Controlled Substance Act.

This criminal complaint is based on these facts:

On December 11, 2019, at approximately 11:05 a.m., United States Border Patrol Agents conducting line watch duties
in Brownsville, Texas observed several individuals crossing the Rio Grande River carrying large heavily laden bundles.
Moments later, agents observed a white Mitsubishi, on the U.S. side, traveling away from the same location the
individuals had just crossed the river with bundles. Border Patrol Agents approached and upon seeing this, the driver of

a Continued on the attached sheet.

 

Compltrrant ’s signature

Javier Sandoval HSI TFO

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 12/12/2019 J Goi Oe ——

Judge’ s signature”

City and state: Brownsville, Texas Ronald G. Morgan U.S. a Judge
Printed name and title

 
Case 1:20-cr-00002 Document1 Filed on 12/12/19 in TXSD Page 2 of 2

1519-1TFI3BS 7

the Mitsubishi, later identified as Jose Luis Gallegos, conducted a U-turn and drove back towards the
river. GALLEGOS then parked and exited the vehicle near the river. Border Patrol agents confronted
GALLEGOS and discovered a total of fifteen bundles containing. The contents of the bundles were later
tested and resulted in a positive test for the properties of marijuana. After being read his Miranda
Rights by HSI Special Agents, GALLEGOS stated he had agreed to participate in this narcotic smuggling
attempt to repay a debt owed to an unknown narcotics smuggler.

  

Complainant’s Signature

   

Javier Sandoval HSI/TFO
Print name and title

Sworn to before and signed in my presence.

DATE: 12/12/2019 bof i OY —

Jddges’ Signature /

City and state: Brownsville, Texas Ronald G. Morgan U.S. Magistrate Judge
Printed name and title
